Blandford, Justice.
Clarissa Hadden exhibited her bill against Wm. M. & 0. H. Brinson, in which she alleged that she was the owner of a certain stallion named Alpha; that she entered into a contract with the Brinsons, who were livery-stablemen, wherein they agreed to take the stallion and stand him, without any expense to ’ her, and to divide the proceeds which the stallion made between them equally; that she also put to livery with them one black mare-horse and a one-horse- phaeton; that the black mare was worth $140, the phaeton $200, and the stallion $500; that the Brinsons collected the proceeds from the services of the stallion, and the same were worth six or seven hundred dollars; that the Brinsons now claim that she is indebted to them some $250 for bills for the feeding of the horses, and they were advertising said property for sale'and declaring their intention to sell the same for their claim as livery-stablemen. She prayed an injunction against the sale of this property, and also for the appointment of a receiver.
*501The bill was answered by the Brinsons, who denied nearly all the allegations in the same. Affidavits were submitted to the chancellor on the hearing for inj unction and receiver by both parties. The receiver was appointed by the chancellor; and an injunction granted, upon conditon that complainant in the bill give a bond with good security, in the sum of $1,000, conditioned to pay the Brinsons any recovery which they might have against the plaintiff for and on account of any claim due them for the feed of the horses. The Brinsons excepted to this order granting the injunction and appointing the receiver, and this is assigned as error.
While we think that the case was rather weak for the appointment of a receiver, yet as the proceedings by bill in this case will finally wind up all matters of controversy between the parties, and will probably prevent a multiplicity of suits, and inasmuch as the chancellor required bond of the plaintiff to indemnify the defendants, we will not disturb his order appointing the receiver and granting the injunction.
Judgment affirmed.